Name: COMMISSION REGULATION (EC) No 310/95 of 15 February 1995 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EC) No 3305/94 may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product;  international trade
 Date Published: nan

 16. 2. 95 Ien Official Journal of the European Communities No L 36/17 COMMISSION REGULATION (EC) No 310/95 of 15 February 1995 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EC) No 3305/94 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/94 of 12 December 1994 opening and providing for the admi ­ nistration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (first half of 1995)0, and in particular Article 4 thereof, Having regard to Commission Regulation (EC) No 3305/94 of 23 December 1994, laying down detailed rules for the application of Council Regulation (EC) No 3072/94 with regard to the import arrangements for frozen beef falling within CN code 0202 and products falling within CN code 0206 29 91 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 3305/94 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1992, 1993 and 1994 ; whereas in the other cases the quantities applied for exceed the quantities available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 4 (2) of Regulation (EC) No 3305/94, HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence lodged in accor ­ dance with Regulation (EC) No 3305/94 shall be granted to the following extent : (a) 125,464 kg per tonne imported in 1992, 1993 and 1994 for importers as defined in Article 1 (1 ) of Regu ­ lation (EC) No 3305/94 ; (b) 72,812 kg per tonne applied for in the case of impor ­ ters as defined in Article 1 (2) of Regulation (EC) No 3305/94. Article 2 This Regulation shall enter into force on 16 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 325, 17. 12. 1994, p. 3 . 0 OJ No L 341 , 30 . 12. 1994, p. 49.